Case 2:20-cv-02291-DOC-KES Document 154-3 Filed 07/17/20 Page 1 of 4 Page ID
                                 #:2326


 1 Humberto M. Guizar, Esq., (SBN 125769)
   Christian Contreras, Esq., (SBN 330269)
 2 ccontreras@ghclegal.com
 3 GUIZAR, HENDERSON & CARRAZCO, L.L.P.
   Justice-X Building
 4 3500 W. Beverly Blvd.,
   Los Angeles, CA 90640
 5 Telephone: (323) 725-1151
   Facsimile: (323) 597-0101
 6
 7 Stephen King, Esq., (SBN 224683)
   KINGS JUSTICE LAW
 8 Justice-X Building
   3500 W. Beverly Blvd.,
 9 Los Angeles, CA 90640
10 Telephone: (323) 546-4523
11 Attorneys for Proposed Intervenor-Plaintiffs,
   LATINO COALITION OF LOS ANGELES
12 & PASTOR JOSUE TIGUILA
13
                       UNITED STATES DISTRICT COURT
14
15                    CENTRAL DISTRICT OF CALIFORNIA
16
17 LA ALLIANCE FOR HUMAN                   )   CASE NO.: 2:20-cv-02291 DOC-KES
                                               [Assigned to the Hon. David O.
18 RIGHTS, et al.,                         )
                                               Carter]
                                           )
19                    Plaintiffs,
                                           )   DECLARATION OF PASTOR
20               v.                            JOSUE TIGUILA
                                           )
21                                         )
     CITY OF LOS ANGELES, et al.,              Action filed: March 10, 2020
22                                         )
                      Defendants.          )
23
                                           )
24                                         )
25                                         )
26                                         )
                                           )
27
28
                                       1
                      DECLARATION OF PASTOR JOSUE TIGUILA
Case 2:20-cv-02291-DOC-KES Document 154-3 Filed 07/17/20 Page 2 of 4 Page ID
                                 #:2327


 1                 DECLARATION OF PASTOR JOSUE TIGUILA
 2   I, Josue Tiguila, declare as follows:
 3         1.    I am the senior pastor at Los Angles Church of the Nazarene, I
 4   am over the age of eighteen, have personal knowledge of the truth and
 5   accuracy of the facts set forth herein and if based upon information and
 6   belief, so stated, and if called upon as a witness, I could competently testify
 7   thereto.
 8         2.    I was born into a Christian home in Central America in
 9   Guatemala City. Approximately at the age of nine (9), my family emigrated
10   to Los Angeles, California (one year after the largest earthquake of 1976).
11   When I was fourteen (14) years old, I attended a church camp meeting where
12   I was born again. Three years later, at the age of seventeen (17), the Lord
13   called and I accepted the call to the ministry
14         3.    In 1989, I started bi-vocational career-ministry work in the Multi-
15   Congregation Board as Trustee, outreach worker, youth minister, music
16   worship leader, associate pastor, and leadership in a bilingual setting of the
17   local church and the Los Angeles District.
18         4.    I served at the Los Angeles First Church of the Nazarene Spanish
19   congregation from 1986-2004.
20         5.    I was ordained on the Los Angeles District in 2004. I served as
21   lead pastor at Los Angeles Eagle Rock Church of the Nazarene from
22   September 2004 to November 2016. At the same time, I worked in the
23   Brokerage firms in the financial areas of Los Angeles, Century City, Beverly
24   Hills and Burbank from 1989 to 2012.
25         6.    From December 2016 to the present, I am the lead pastor of the
26   Los Angeles First Church of the Nazarene’s English congregation, where I he
27   started out as a boy.
28   ///
                                       2
                      DECLARATION OF PASTOR JOSUE TIGUILA
Case 2:20-cv-02291-DOC-KES Document 154-3 Filed 07/17/20 Page 3 of 4 Page ID
                                 #:2328


 1         7.    Within the span of thirty years, I have been a bio-vocational
 2   minister, outreach worker in Skid Row, Los Angeles and President of a non-
 3   profit in the city of Eagle Rock called The Rock Community (Reach our
 4   Community Kids). The Los Angeles District honored me with the Timothy
 5   Award in 2006.
 6         8.    My work with people experiencing homelessness in Los Angeles
 7   County dates back at least three decades.
 8         9.    Approximately in the year 2004, I participated in outreach
 9   ministries at Central City Community Church of the Nazarene (“CCCN”).
10   CCCN operated an after school program named S.A.Y. Yes! which is a
11   program model for people experiencing homelessness and at-risk children
12   that became the face of CCCO.
13         10.   Through CCCN and S.A.Y. Yes!, I met Christian Contreras and
14   his mother who were experiencing homelessness.
15         11.   Currently, I oversee the outreach operations in the Los Angeles
16   First Church of the Nazarene. The First Church provides outreach ministries
17   to people experiencing homelessness including those experiencing
18   homelessness in the community of Westlake and Koreatown where the First
19   Church is located.
20         12.   The COVID-19 pandemic has paused most of our operations.
21   However, the First Church is once again reopening our outreach ministries
22   towards the homelessness in the form or providing showers, providing
23   haircut to those who need grooming, providing a safe place to take naps,
24   providing food distribution, and hopefully soon once again we will be able
25   to provide hot meals.
26         13.   All of the ministry work of the First Church cannot be done
27   without our small group of Latino people who serve as volunteers. Roughly
28   80% of the individuals who we provide direct serves to are Latino, all of
                                       3
                      DECLARATION OF PASTOR JOSUE TIGUILA
Case 2:20-cv-02291-DOC-KES Document 154-3 Filed 07/17/20 Page 4 of 4 Page ID
                                 #:2329


 1   which are members of the surrounding community.
 2         14.   There is a portion of the people we serve who use us as their
 3   exclusive source for service they would be able to attain anywhere else for a
 4   specific reason. We are a safe haven for these people.
 5         15.   It is important for me to participate in this action to adequately
 6   service those within the community.
 7         I declare under penalty of perjury under the laws of the United States
 8   that the foregoing is true and correct to the best of my knowledge.
 9         Executed on July 17, 2020 in Los Angeles, California.
10
11
                                                    Pastor Josue Tiguila
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                       4
                      DECLARATION OF PASTOR JOSUE TIGUILA
